                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

InRe:                                       )
                                            )
                                            )
Patricia M. Todd                             ) Case No. 18-44539-399
                                            )
                              Debtor.       ) Chapter 13


     DEBTOR'S MOTION TO AMEND CONFIRMED CHAPTER 13 PLAN

        Comes now Kimber H. Baro, Attorney for Debtor, and for her motion states:

        1. Debtor filed for relief on July 18, 2018.



        2. The chapter 13 plan was confirmed on October 10, 2018. The confirmed plan

provides for monthly payments of $1,320.00 for 60 months, with a 100% guarantee to

unsecured creditors.

        3.    The confirmed plan is not feasible .. The sole purpose of the First Amended Plan

is to increase the plan payment from $1,320.00 to $1,725.00 starting in month 3 of the plan.

        4. There has been no change in the debtor's income.



                WHEREFORE, Counsel respectfully prays for an Order of this Court granting

Debtor's Motion to Amend Confirmed Chapter 13 Plan, for an Order confirming Debtor's

First Amended Chapter 13 Plan, and for such other and further orders as the court deems just

and proper.
                                                   Kimber H. Baro 33690MO
                                                   s/ Kimber H. Baro
                                                   Attorney for Debtor
                                                   1605 N. Lindbergh Blvd
                                                   Florissant, MO 63031
                                                   Tel: (314) 896-1999
                                                   Fax: (314) 942-7195
                                                   kbaro@barolawfirm.com

                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was filed electronically
on October 11, 2018 with the United States Bankruptcy Court, and has been served on the
parties in interest via e-mail by the Court's CM/ECF System as listed on the Court's
Electronic Mail Notice List.


       I certify that a true and correct copy of the foregoing document was filed electronically
with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, postage fully pre-paid, addressed to those parties listed below on October 11, 2018.

All creditors identified on attached Matrix


                                                   /s/ Kimber H. Baro
Advance Financial
100 Oceanside Drive
Nashville, TN 37204

Americredit Financial Services
dba GM Financial
P.O. Box 183853
Arlington, TX 76096-3853

Amplify Lending
597 Pearce Pipe Road
2nd Floor
Lac Du Flambeau, WI 54538

Capital One Auto Finance
cl o Ascension Capital Group
P.O. Box 201347
Arlington, TX 76006

Internal Revenue Service
P. 0. Box 7 3 4 6
Philadelphia, PA 19101-7346

Leap Credit
3348 Peachtree Street NE
Suite l50
Atlanta·, GA 30326

Missouri Department of Revenue
Attn: Bankruptcy Dept
P. 0. Box 4 7 5
Jefferson City, MO 65105

MSD
Attn: Bankruptcy
2350 Market Street
Saint Louis, MO 63103

Navient Solutiions Inc on behalf of USAF
P.O. Box 9430
Attn: ,Bankruptcy Litigation Unit E314 9
Wilkes Barre, PA 18773-9430

Porani·a, LLC
P.O. Box 11405
Memphis, TN 38111

Quantum3 Group LLC
as agent for MOMA Funding LLC
P. 0. Box 788
Kirkland, WA 98083-0788
Seterus Inc.
14523 SW Millikan Way
Suite 200
Beaverton, OR 97005

Seterus PPN


Seterus, Inc.
Attn: Bankruptcy Department
P.O. Box 1047
Hartford, CT 06143-1047

SouthLaw, P.C.
13160 Foster
Suite 100
Overland Park, KS 66213-2660

St. Louis County Collector of Revenue
41 South Central Avenue
Saint Louis, MO 63105

United' States Attorney
111 South 10th Street
20th F;J-oor
Saint Louis, MO 63102
